Name: 95/131/EC: Council Decision of 20 February 1995 on the provisional application of certain Agreements between the European Community and certain third countries on trade in textile products
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  leather and textile industries
 Date Published: 1995-04-26

 Avis juridique important|31995D013195/131/EC: Council Decision of 20 February 1995 on the provisional application of certain Agreements between the European Community and certain third countries on trade in textile products Official Journal L 094 , 26/04/1995 P. 0001 - 0001COUNCIL DECISION of 20 February 1995 on the provisional application of certain Agreements between the European Community and certain third countries on trade in textile products (95/131/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community bilateral agreements in the form of an exchange of letters to amend the existing bilateral agreements, arrangements and protocols on trade in textile products with certain third countries to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union, as provided for in Articles 75, 100 and 127 of the Act concerning the conditions of accession and the adjustments to the Treaties on which the Union is founded attached to the 1994 Treaty of Accession;Whereas these bilateral agreements should be applied on a provisional basis from 1 January 1995, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner countries,HAS DECIDED AS FOLLOWS:Article 1The bilateral agreements in the form of an exchange of letters to amend the existing bilateral agreements, arrangements and protocols on trade in textile products with certain third countries to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union between the European Community, of the one part, and the respective third countries of the other part, listed in the Annex to this Decision, shall be applied on a provisional basis from 1 January 1995, pending their formal conclusion, subject to reciprocal application by the partner countries.Article 2The texts of the initialled agreements are attached to this Decision.Done at Brussels, 20 February 1995.For the CouncilThe PresidentE. ALPHANDÃ RYANNEX LIST OF COUNTRIES ARGENTINABANGLADESHBELARUSBRAZILBULGARIACHINACZECH REPUBLICESTONIAHONG KONGHUNGARYINDIAINDONESIAMACAOMALAYSIAMONGOLIAPAKISTANPERUPHILIPPINESPOLANDROMANIASINGAPORESLOVAKIASOUTH KOREASRI LANKAUKRAINEURUGUAYVIETNAM